           Case 1:19-cv-02795-RBW Document 33 Filed 07/28/20 Page 1 of 1




                       UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF COLUMBIA
____________________________________
                                     )
BENJAMIN BROWN,                      )
                                     )
            Plaintiff,              )
                                    )
      v.                            )   Civil Action No. 19-2795 (RBW)
                                    )
FEDERAL BUREAU OF PRISONS,          )
                                    )
            Defendant.              )
____________________________________)

                                                    ORDER

         Upon consideration of the proposed intervenor’s Motion for an Extension of Time, it is

hereby

         ORDERED that the proposed intervenor’s Motion for an Extension of Time, ECF No.

32, is GRANTED. It is further

         ORDERED that, on or before August 10, 2020, the proposed intervenor shall file a reply,

if any, in support of his motion to intervene. 1 It is further

         ORDERED that the status conference currently scheduled for November 2, 2020, is

CONTINUED to December 21, 2020, at 11:00 a.m. It is further

         ORDERED that the Clerk of the Court shall forthwith mail copies of this Order to the

plaintiff’s and the proposed intervenor’s addresses on record.

         SO ORDERED this 28th day of July, 2020.



                                                                       REGGIE B. WALTON
                                                                       United States District Judge


1
 The Court cautions the proposed intervenor that, absent extraordinary circumstances, the Court will not grant any
additional requests by the proposed intervenor to extend this deadline any further.
